DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 5/20/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 10, “s/S” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
	In claims 3-4 and 11, the Examiner interprets the term “and/or” as “or”, since inclusion of both terms “and” and “or” do not confine the claimed invention.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the wall thickness“ in line 2, “the whole area” in line 3, “the bottom side” in line 4, “the area” in line 5, of claim 5; and for “the first fluid” in lines 2-3 of claim 14. 
A double inclusion limitation appears for the following terms that has been cited previously: In claims 2, 6-8, 10 and 15 for "axial direction"; in claims 2, 4, 6-8 and 15 for “circumferential direction”; in claim 11 for “a cap”, “a container”, “a pin”; in claim 12 for “a rim”.
In claim 10 the term “its” may not properly refers to the intended limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 3-4 recite the limitation "the further guiding rim" in line 2. There is insufficient antecedent basis for this limitation in the claims.
 	In claim 10, the phrase "particularly" renders the claim indefinite because a broad range or limitation followed by linking term “particularly” implies a narrow range or limitation within the broad range. The phrase is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Claim 10 recite the limitation "the finger" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Lin (WO 2009124490).
Regarding claim 1, Lin discloses a cap (1) for closing an opening of a container (fig.1-5), comprising a mainly tubular skirt (see skirt of 1 in figs.3 and 5), wherein the skirt comprises a bayonet notch (5) for guiding a pin (3) of the container (2), wherein the skirt  comprises a guiding rim (4) running in axial direction and in circumferential direction (see shape of 4 in figs.3 and 5) towards the bayonet notch for guiding the pin of the container into the bayonet notch (see fig.5).  
Regarding claim 3, Lin discloses the guiding rim and/or the further guiding rim runs from a bottom side of the skirt to the bayonet notch (see location of 3, 4 and 5 in figs.3 and 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (WO 2009124490) in view of Skoda (US 1,549,618).
	Lin discloses all the features of the invention except that a top side of the skirt is closed by a cover, wherein the cover comprises a nozzle for discharging a content of the container. However, Skoda teaches the commonality of having a top side of the skirt being closed by a cover (top surface of 3), wherein the cover comprises a nozzle (16) for discharging a content of the container. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a nozzle as taught by Skoda to the cap of Lin, in order to have the convenience of discharging the fluid.
 	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (WO 2009124490) in view of Brownbill (GB 2203729).
Lin discloses a packaging for storing (1, 2) and/or mixing fluids, comprising a container (2) for storing a first fluid, wherein the container comprises a pin (3) protruding 
 Lin is silent in disclosing the skirt of the cap is more deformable than the pin of the container. However, Brownbill teaches the well-known feature of the skirt (54) of the cap (50) being more deformable (page 6, ll.28-29) than the pin (16; see page2, ll.26-29; rigid container with lugs) of the container. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Brownbill with regard to the properties of the closure and pins into the skirt and pin of Lin, in order to improve the locking mechanism between the cap and the container. 
Allowable Subject Matter
Claims 2, 4-8, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Caldwell (US 3,276,612); Chambers (US 3,831,802); Koch (DE 10109671); and Schultz (DE 644112). In particular, with regard to claim 1, Schultz discloses a cap (2) for closing an opening of a container (fig.1-3), comprising a mainly tubular skirt (skirt of 2), wherein the skirt comprises a bayonet notch (10) for guiding a pin (4) of the container, wherein the skirt comprises a guiding rim (3) running in axial direction and in circumferential direction 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754